Citation Nr: 1036562	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar 
strain prior to February 20, 2009, and in excess of 40 percent 
from February 20, 2009 forward.  

2.  Entitlement to a rating in excess of 20 percent for left S1 
radiculitis.  

3.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION


The Veteran served on active duty from July 1963 to January 1967, 
from October 1967 to September 1975, and from April 1982 to 
February 1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, that denied the Veteran's claim for an increased 
rating.  In July 2008, the Veteran testified at a video-
conference hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder.  In October 2008, the Board remanded this case.  

In a March 2010 rating decision, the RO granted a temporary total 
rating from May 23, 2006 until July 1, 2006, under 38 C.F.R. 
§ 4.30.  The RO thereafter reassigned the prior 20 percent rating 
from July 1, 2006.  As of February 20, 2009, the RO granted an 
increased rating of 40 percent.  The RO also granted service 
connection for left S1 radiculitis associated with lumbar strain, 
status post discectomy, L5-S1, left.  A 20 percent rating was 
assigned from December 16, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In the Board's October 2008 remand decision, the Board requested 
various development, including obtaining the Veteran's recent VA 
treatment records.  In December 2008, the AMC wrote to the 
Veteran and asked him to identify the VA and non-VA healthcare 
providers that had treated him for his lumbar spine.  The Veteran 
responded in January 2009 that he was treated at the Fayetteville 
and Little Rock VA treatment facilities.  There is no indication 
that any records were requested from these facilities.  And while 
the AMC referenced an October 2009 VA treatment record in the 
March 2010 supplemental statement of the case, this record is not 
in the claims folder.  

In light of the foregoing, further action is necessary in this 
case in accordance with the previous Board remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the veteran the right to 
compliance with the remand orders).  The Veteran's complete VA 
treatment records should be obtained on remand.  As the case must 
be remanded for the foregoing reason, he should also be scheduled 
for a current VA examination.

Lastly, in April 2007 the Veteran stated that he was unable to 
obtain gainful employment because of his back disability.  He is 
not currently employed, as he retired in 2006.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, when 
evidence of unemployability is presented in cases such as this, 
the issue of whether a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) will be assigned should be handled during the 
determination of the initial disability rating assigned at the 
time disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this 
regard, in Rice, the Court determined that there is no 
freestanding claim for TDIU.  Id. at 451.  Rather, a claim for 
TDIU is considered part and parcel of the claim for benefits for 
the underlying disability.  Id. at 453-54.  Therefore, this 
aspect of the Veteran's claim for compensation benefits should be 
addressed on remand.  That is, the AOJ should address whether a 
TDIU is warranted when it re-adjudicates the rating issue on 
appeal.

Accordingly, the case is REMANDED for the following action:

1.   Notify the Veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claim for a 
TDIU; (2) the information and evidence that 
VA will seek to obtain on his behalf; and (3) 
the information or evidence that he is 
expected to provide. A copy of this 
notification must be associated with the 
claims folder.

2.  Arrangements should be made to obtain the 
Veteran's treatment records from the VA 
Medical Centers located in Fayetteville and 
Little Rock, dated from February 2008 
forward.

3.  Thereafter, schedule the Veteran for a VA 
orthopedic/neurological examination. The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
All necessary studies, including x-rays if 
indicated, should be conducted.

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected lumbar strain and 
left S1 radiculitis.

The examiner should identify any orthopedic 
and neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.

The examiner should conduct range of motion 
testing of the lumbar spine.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine is used repeatedly.  All 
limitation of function must be identified. If 
there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

With regard to any neurological disability 
resulting from the service- connected 
disability, the specific nerve(s) affected 
should be specified, together with the degree 
of paralysis caused by service-connected 
disability.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician and treatment by a physician."

The examiner should comment on whether the 
Veteran's lumbar strain and left S1 
radiculitis renders him unable to secure or 
follow a substantially gainful occupation. 
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience when arriving at 
this conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report.  If the requested report 
does not include adequate responses to the 
specific opinions requested, the report must 
be returned for corrective action.

5.  Finally, readjudicate the Veteran's 
claims.  If the claims are not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


